Exhibit 10.5

DANAHER CORPORATION

1998 STOCK OPTION PLAN, AS AMENDED

 

PURPOSE    Danaher Corporation, a Delaware corporation (“Danaher” or the
“Company”), wishes to recruit, reward, and retain key employees and outside
directors. To further these objectives, the Company hereby sets forth the
Danaher Corporation 1998 Stock Option Plan, as amended (the “Plan”) to provide
options (“Options”) to employees to purchase shares of the Company’s common
stock (the “Common Stock”). The Company may also make direct grants of Common
Stock (“Restricted Stock Grants”) to participants as a bonus or other incentive
or grant such stock in lieu of Company obligations to pay cash under other plans
or compensatory arrangements, including any deferred compensation plans, and may
also grant stock appreciation rights (“SARs”), restricted stock units (“RSUs”),
and other stock-based awards (“Other Stock-Based Awards”). Grants of the various
equity-related instruments are “Awards.” PARTICIPANTS    All Employees and
non-Employee directors (“Eligible Directors”) of Danaher and Eligible
Subsidiaries are eligible for Awards under this Plan. Eligible employees and
directors become “optionees” or “recipients” when the Administrator grants them,
respectively, an Option or one of the other Awards under this Plan. Optionees
and recipients are referred to collectively as “participants.” The term
“participant” also includes, where appropriate, a person authorized to exercise
an Option or hold or receive another Award in place of the intended original
recipient.    “Employee” means any person employed as a common law employee of
the Company or an Eligible Subsidiary. ADMINISTRATOR    The Administrator will
be the Compensation Committee of the Board of Directors of Danaher (the
“Compensation Committee”), unless the Board specifies another committee. The
Board may also act under the Plan as though it were the Compensation Committee.
   The Administrator is responsible for the general operation and administration
of the Plan and for carrying out its provisions and has full discretion in
interpreting and administering the provisions of the Plan. Subject to the
express provisions of the Plan, the Administrator may exercise such powers and
authority of the Board as the Administrator may find necessary or appropriate to
carry out its functions. The Administrator may delegate its functions (other
than those described in the GRANTING OF AWARDS section) to officers or
employees.



--------------------------------------------------------------------------------

   The Administrator’s powers will include, but not be limited to, the power to:
construe and interpret the terms of the Plan and Awards granted pursuant to the
Plan (including the power to remedy any ambiguity, inconsistency, or omission);
amend, waive, or extend any provision or limitation of any Award (except as
limited by the terms of the Plan); in order to fulfill the purposes of the Plan
and without amending the Plan, to modify Awards to participants who are foreign
nationals or employed outside of the United States in order to recognize
differences in local law, tax policies or customs; and, to adopt such procedures
as are necessary or appropriate to carryout the foregoing. All decisions,
determinations and interpretations of the Administrator shall be final and
binding on all holders of any Award. The Administrator may act through meetings
of a majority of its members or by unanimous consent. GRANTING OF AWARDS   

Subject to the terms of the Plan, the Administrator will, in its sole
discretion, determine

 

  

the recipients of Awards,

 

  

the terms of such Awards,

  

the schedule for exercisability and nonforfeitability (including any
requirements that the participant or the Company satisfy performance criteria or
Performance Objectives),

  

the time and conditions for expiration of the Awards, and

  

the form of payment due upon exercise or grant.

   The Administrator’s determinations under the Plan need not be uniform and
need not consider whether possible participants are similarly situated.   
Options granted to employees are not intended to qualify as “incentive stock
options” (“ISOs”) within the meaning of Section 422 of the Internal Revenue Code
of 1986, as amended from time to time (the “Code”), or the corresponding
provision of any subsequently enacted tax statute. The Administrator may not
reduce the Exercise Price of any outstanding Option, other than as provided
under Adjustments upon Changes in Capital Stock. Subject to the foregoing, the
Administrator may set whatever conditions it considers appropriate for the
Awards.

 

- 2 -



--------------------------------------------------------------------------------

Substitutions

   The Administrator may also grant Awards in substitution for options or other
equity interests held by individuals who become Employees of the Company or of
an Eligible Subsidiary as a result of the Company’s acquiring or merging with
the individual’s employer. If necessary to conform the Awards to the interests
for which they are substitutes, the Administrator may grant substitute Awards
under terms and conditions that vary from those the Plan otherwise requires.
DATE OF GRANT    The “Date of Grant” will be the date as of which the
Administrator grants an Award to a person, as specified in the Administrator’s
minutes. EXERCISE PRICE    The “Exercise Price” is the value of the
consideration that a participant must provide in exchange for one share of
Common Stock. The Administrator will determine the Exercise Price under each
Option and may set the Exercise Price without regard to the Exercise Price of
any other Options granted at the same or any other time. The Company may use the
consideration it receives from the optionee for general corporate purposes.   
The Exercise Price per share for the Options may not be less than 100% of the
Fair Market Value of a share on the Date of Grant.    The Administrator may
satisfy any state law requirements regarding adequate consideration for
Restricted Stock Grants by (i) issuing Common Stock held as treasury stock or
repurchased on the open market or (ii) charging the recipients at least the par
value for the shares covered by the Restricted Stock Grant.

Fair Market Value

   “Fair Market Value” of a share of Common Stock for purposes of the Plan will
be determined as follows:   

if the Common Stock is traded on a national securities exchange, the closing
sale price on that date;

  

if the Common Stock is not traded on any such exchange, the closing sale price
as reported by the National Association of Securities Dealers, Inc. Automated
Quotation System (“Nasdaq”) for such date;

  

if no such closing sale price information is available, the average of the
closing bid and asked prices as reported by Nasdaq for such date; or

 

- 3 -



--------------------------------------------------------------------------------

  

if there are no such closing bid and asked prices, the average of the closing
bid and asked prices as reported by any other commercial service for such date.

   For any date that is not a trading day, the Fair Market Value of a share of
Common Stock for such date shall be determined by using the closing sale price
or the average of the closing bid and asked prices, as appropriate, for the
immediately preceding trading day. EXERCISABILITY    The Administrator will
determine the times and conditions for exercise or retention of each Award but
may not extend the period for exercise of an Option or SAR beyond the tenth
anniversary of its Date of Grant.    Awards will become exercisable or
nonforfeitable at such times and in such manner as the Administrator determines
and the Award Certificate indicates; provided, however, that the Administrator
may, on such terms and conditions as it determines appropriate, accelerate the
time at which the participant may exercise any portion of an Option or at which
restrictions or other conditions on other Awards will lapse.    If the
Administrator does not specify otherwise, Options for Employees will become
exercisable and restrictions on other Awards will lapse as to one-fifth of the
covered shares on each of the first five anniversaries of the Date of Grant, and
Options for Eligible Directors will become exercisable in full as of the Date of
Grant. Subject to the section below entitled “Award Expiration,” unless the
Administrator provides otherwise, the passage of time after a participant’s
Retirement will continue to count for purposes of determining the extent to
which an Award is exercisable or nonforfeitable.    No portion of an Award that
is unexercisable, unvested or forfeitable at a participant’s termination of
employment for any reason other than Retirement (as defined below) will
thereafter become exercisable or nonforfeitable, unless the Award Certificate
provides otherwise, either initially or by amendment. All unexpired Options
become fully exercisable or nonforfeitable, as applicable, in the event the
participant reaches age 65 while employed irrespective of whether the person
then retires.    For purposes of the Plan, termination of employment means the
time when the active employer-employee or other active service-providing
relationship between the employee and the Company ends for any reason, including
retirement. For purposes of Awards

 

- 4 -



--------------------------------------------------------------------------------

   granted under this Plan, the Administrator shall have discretion to determine
whether a participant has ceased to be actively employed by (or, in the case of
an Eligible Director, has ceased actively providing services to) the Company or
Eligible Subsidiary, and the effective date on which such active employment (or
active service-providing relationship) terminated. For the avoidance of doubt, a
participant’s active employer-employee or other active service-providing
relationship shall not be extended by any notice period mandated under local law
(e.g., active employment shall not include a period of “garden leave”, paid
administrative leave or similar period pursuant to local law), and in the event
of a participant’s termination of employment (whether or not in breach of local
labor laws), participant’s right to exercise any Option after termination of
employment, if any, shall be measured by the date of termination of active
employment or service and shall not be extended by any notice period mandated
under local law. Unless the Administrator provides otherwise, (1) termination of
employment will include instances in which a common law employee is terminated
and immediately rehired as an independent contractor, and (2) the spin-off,
sale, or disposition of a participant’s employer from the Company or an Eligible
Subsidiary (whether by transfer of shares, assets or otherwise) shall constitute
a termination of employment or service. METHOD OF EXERCISE   

To exercise any exercisable portion of an Award, the participant must:

 

  

Deliver a written notice of exercise to the Secretary of the Company (or to
whomever the Administrator designates), in a form complying with any rules the
Administrator may issue, signed by the participant, and specifying the number of
shares of Common Stock underlying the portion of the Award the participant is
exercising;

  

Pay the full Exercise Price (if any) by cashier’s or certified check for the
shares of Common Stock with respect to which the Award is being exercised,
unless the Administrator consents to another form of payment (which could
include the use of Common Stock); and

  

Deliver to the Secretary of the Company (or to whomever the Administrator
designates) such representations and documents as the Administrator, in its sole
discretion, may consider necessary or advisable.

 

- 5 -



--------------------------------------------------------------------------------

   Payment in full of the Exercise Price need not accompany the written notice
of exercise provided the notice directs that the stock certificates for the
shares issued upon the exercise be delivered to a licensed broker acceptable to
the Company as the agent for the individual exercising the option and at the
time the stock certificates are delivered to the broker, the broker will tender
to the Company cash or cash equivalents acceptable to the Company and equal to
the Exercise Price.    The Administrator may agree to payment through the tender
to the Company of shares of Common Stock. Shares of stock offered as payment
will be valued, for purposes of determining the extent to which the optionee has
paid the Exercise Price, at their Fair Market Value on the date of exercise. The
Administrator may also, in its discretion, accept attestation of ownership of
Common Stock and issue a net number of shares upon Option exercise. AWARD
EXPIRATION    No one may exercise an Option or exercisable Award more than ten
years after its Date of Grant. Unless the Administrator provides otherwise,
either initially or by amendment, no one may exercise an exercisable Award (and
any otherwise nonforfeitable portions of the exercisable Awards will then
expire) after the first to occur of:

Employment Termination

  

The 90th day after the date of termination of employment (other than for death,
Disability, Retirement or Gross Misconduct).

Retirement

  

For either Early or Normal Retirement (both as defined below and both
collectively referred to as “Retirement”), the fifth anniversary of Retirement.
Solely for purposes of this Plan, “Normal Retirement” occurs on the date an
employee voluntarily ceases to be an Employee at or after reaching age 65, and
“Early Retirement” occurs on the date an employee voluntarily ceases to be an
Employee if both (i) the employment termination occurs before the Employee
reaches age 65 and (ii) the Administrator determines that the cessation
constituted “retirement” for purposes of this Plan. In deciding whether a
termination of employment is an Early Retirement, the Administrator need not
consider the definition under any other Company Plan.

Gross Misconduct

  

For the Company’s termination of the participant’s employment as a result of the
participant’s Gross Misconduct, the time of such termination. For purposes of
this Plan, “Gross Misconduct” means the participant has

 

- 6 -



--------------------------------------------------------------------------------

  

(i) committed fraud, misappropriation, embezzlement, willful misconduct or gross
negligence with respect to the Company or any Subsidiary thereof, or any other
action in willful disregard of the interests of the Company or any Subsidiary
thereof;

  

(ii) been convicted of, or pled guilty or no contest to, (1) a felony, (2) any
misdemeanor (other than a traffic violation) with respect to his/her employment,
or (3) any other crime or activity that would impair his/her ability to perform
his/her duties or impair the business reputation of the Company or any
Subsidiary thereof;

  

(iii) refused or willfully failed to adequately perform any duties assigned to
him/her; or

  

(iv) refused or willfully failed to comply with standards, policies or
procedures of the Company or any Subsidiary thereof, including without
limitation the Company’s Standard of Conduct as amended from time to time.

Disability

  

For disability, the earlier of (i) the first anniversary of the participant’s
termination of employment for disability and (ii) 60 days after the participant
no longer has a disability, where “disability” means the inability to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or that
has lasted or can be expected to last for a continuous period of not less than
twelve months; or

Death

  

The date 12 months after the participant’s death.

   If exercise is permitted after termination of employment, the Award will
nevertheless expire as of the date that the former employee violates any
covenant not to compete or any other post--employment covenant (including
without limitation any nonsolicitation, nonpiracy of employees, nondisclosure,
nondisparagement, works-made-for-hire or similar covenants) in effect between
the Company and any Subsidiary thereof, on the one hand, and the former employee
on the other hand.

 

- 7 -



--------------------------------------------------------------------------------

   Nothing in this Plan extends the term of an Award beyond the tenth
anniversary of its Date of Grant, nor does anything in this AWARD EXPIRATION
section make an Award exercisable or nonforfeitable that has not otherwise
become exercisable or nonforfeitable. Leave of Absence    The active
employer-employee or other active service-providing relationship between the
participant and the Company or an Eligible Subsidiary shall not be considered
interrupted in the case of: (i) sick leave; (ii) military leave; or (iii) any
other leave of absence, in each case to the extent approved by the
Administrator. For the avoidance of doubt, the Administrator, in its sole
discretion, may determine that a participant’s leave of absence to complete a
course of study will not constitute termination of employment for purposes of
the Plan. Further, during any approved leave of absence, the Administrator shall
have discretion to provide that the vesting of any Awards held by the
participant shall be frozen as of the first day of the leave and shall not
resume until and unless the participant returns to active employment prior to
the expiration of the term (if any) of the Awards, subject to any requirements
of applicable laws or contract. The Administrator, in its sole discretion, will
determine all questions of whether particular terminations or leaves of absence
are terminations of active employment or service. AWARD CERTIFICATES    Award
Certificates will set forth the terms of each Award and will include such terms
and conditions, consistent with the Plan, as the Administrator may determine are
necessary or advisable. To the extent the certificate is inconsistent with the
Plan, the Plan will govern. The Award Certificates may contain special rules.
The Administrator may, in its discretion, require Award agreements rather than
certificates. STOCK APPRECIATION RIGHTS    A SAR represents the right to receive
a payment, in cash, shares of Common Stock or both (as determined by the
Administrator), equal to the excess of the Fair Market Value on the date the SAR
is exercised over the SAR’s Exercise Price, if any. The Administrator will
establish in its sole discretion the exercise price of a SAR and all other
applicable terms and conditions, which will be set forth in the applicable Award
Certificate or Award agreement. RSUs    RSUs shall be credited as a bookkeeping
entry in the name of the Employee or Eligible Director in an account maintained
by the Company. No shares of Common Stock are actually issued to the participant
in respect of RSUs on the Date of Grant. Shares of

 

- 8 -



--------------------------------------------------------------------------------

   Common Stock shall be issuable to the participant only upon the lapse of such
restrictions and satisfaction of such vesting conditions, including time-based
vesting conditions and/or the attainment of Performance Objectives, as
determined and certified by the Committee.    The Administrator may satisfy any
Delaware corporate law requirements regarding adequate consideration for RSUs by
(i) issuing Common Stock held as treasury stock or repurchased on the open
market or (ii) charging the recipients at least the par value for the shares of
Common Stock covered by the RSUs.    RSUs will vest and the underlying shares of
Common Stock will become nonforfeitable at such times and in such manner as the
Administrator determines. In the event the participant reaches age 65 while
employed, irrespective of whether the participant then retires, all time-based
vesting conditions on outstanding RSUs will be deemed satisfied in full and the
Award shall become fully vested if prior to the expiration of the award it is
determined that the performance-based vesting conditions or Performance
Objectives have been satisfied. Unless otherwise specified by the Administrator,
any performance-based vesting conditions or Performance Objectives must be
satisfied, if at all, prior to the 10th anniversary of the Date of Grant.    A
recipient who is awarded RSUs under the Plan shall possess no incidents of
ownership with respect to the underlying shares of Common Stock.    Any RSU
Award shall be paid in a lump sum in shares within 30 days of the later of the
date on which the participant has satisfied the Award’s time-based vesting
requirements and the date the Administrator (or the Compensation Committee, as
the case may be) determines if applicable that the Performance Criteria for such
RSU Award has been satisfied. OTHER STOCK-BASED AWARDS    The Administrator may
grant Other Stock-Based Awards that are denominated in, valued in whole or in
part by reference to, or otherwise based on or related to, Common Stock. The
purchase, exercise, exchange or conversion of Other Stock-Based Awards and all
other terms and conditions applicable to the Awards will be determined by the
Administrator in its sole discretion and will be set forth in the applicable
Award Certificate or Award agreement.

 

- 9 -



--------------------------------------------------------------------------------

STOCK SUBJECT TO PLAN    Except as adjusted below under “Substantial Corporate
Change,” the aggregate number of shares of Common Stock that may be issued under
the Awards may not exceed 60 million shares and the maximum number of shares
that may be subject to any and all Awards, in the aggregate, for a single
individual may not exceed 10 million shares. No Award that the Committee
determines is subject to Performance Objectives for purposes of Code
Section 162(m) may pay or cover in excess of 10 million shares of Common Stock
or the cash value equivalent to that number of shares. The Common Stock may come
from treasury shares, authorized but unissued shares, or previously issued
shares that the Company reacquires, including shares it purchases on the open
market. If any Award expires, is canceled, or terminates for any other reason,
the shares of Common Stock available under that Award will again be available
for the granting of new Awards.    No adjustment will be made for a dividend or
other right for which the record date precedes the date of exercise.    The
participant will have no rights of a stockholder with respect to the shares of
stock subject to an Award except to the extent that the Company has issued
certificates for, or otherwise confirmed ownership of, such shares upon the
exercise or, as applicable, the grant or nonforfeitability of an Award.    The
Company will not issue fractional shares pursuant to the exercise of an Award.
Any fractional share will be rounded up and issued to the participant in a whole
share. PERSON WHO MAY EXERCISE    During the participant’s lifetime and except
as provided under TRANSFERS, ASSIGNMENTS, AND PLEDGES, only the participant or
his/her duly appointed guardian or personal representative may exercise or hold
an Award (other than nonforfeitable shares of Common Stock). After his/her
death, his/her personal representative or any other person authorized under a
will or under the laws of descent and distribution may exercise any then
exercisable portion of an Award or hold any then nonforfeitable portion of any
Award. If someone other than the original recipient seeks to exercise or hold
any portion of an Award, the Administrator may request such proof as it may
consider necessary or appropriate of the person’s right to exercise or hold the
Award. PERFORMANCE RULES    Subject to the terms of the Plan, the Committee will
have the authority to establish and administer Performance Objectives with
respect to such Awards as it considers appropriate, which Performance Objectives
must be satisfied, as the Committee specifies, before the participant receives
or retains an Award or before the Award becomes nonforfeitable or exercisable.

 

- 10 -



--------------------------------------------------------------------------------

   Performance Objectives will be based exclusively on one or more of the
following financial measures determined based on the Company and its
Subsidiaries on a group-wide basis or on the basis of parent, Subsidiary,
division, business platform, or operating unit results:   

earnings per share (on a fully diluted or other basis)

 

pretax or after tax net income,

 

operating income,

 

gross revenue,

 

profit margin,

 

stock price targets or stock price maintenance,

 

free cash flow,

 

cash flow,

 

return on equity,

 

return on capital,

 

earnings before interest, taxes, depreciation, and amortization (EBITDA),

 

strategic business criteria, consisting of one or more objectives based on
meeting specified revenue, market penetration, geographic business expansion
goals, cost targets, or objective goals relating to acquisitions or
divestitures,

 

or any combination of these measures (in each case before or after such
objective income and expense allocations or adjustments as the Committee may
specify within the Applicable Period).

   The Committee shall determine whether such Performance Objectives are
attained, and such determination will be final and conclusive.    Each
Performance Objective may be expressed in absolute and/or relative terms, may be
based on or use comparisons with current internal targets, the past performance
of the Company (including the performance of one or more Subsidiaries,
divisions, business platforms, and/or operating units) and/or the past or
current performance of other companies. In the case of earnings-based measures,
Performance Objectives may use comparisons relating to capital (including, but
not limited to, the cost of capital), shareholders’ equity and/or shares
outstanding, or to assets or net assets.

 

- 11 -



--------------------------------------------------------------------------------

   The provisions governing the grants of Options and SARs and the establishment
of Performance Objectives for other Awards are intended to conform with all
provisions of Code Section 162(m) and Treas. Reg. § 1.162-27 to the extent
necessary to allow the Company a Federal income tax deduction for Awards as
“qualified performance based compensation,” provided that Committee retains the
discretion whether to make Awards that do not so qualify. The Committee also
retains the discretion to specify that it can adjust an Award payout downwards
(to the extent permitted by the foregoing tax rules) under such factors as it
considers appropriate.    The measures used in setting Performance Objectives
under the Plan for any given performance period will, to the extent applicable,
be determined in accordance with generally accepted accounting principles
(“GAAP”) and in a manner consistent with the methods used in the Company’s
audited financial statements, without regard to (i) extraordinary or
nonrecurring items in accordance with GAAP, (ii) changes in accounting, or
(iii) the effect of discontinued operations, unless, in each of clauses
(i)-(iii), the Committee decides otherwise within the Applicable Period.    The
“Applicable Period” with respect to any performance period for an Award means a
period beginning on or before the first day of the performance period and ending
no later than the earlier of (i) the 90th day of the performance period or (ii)
the date on which 25% of the performance period has been completed. ADJUSTMENTS
UPON CHANGES IN CAPITAL STOCK    Subject to any required action by the Company
(which it shall promptly take) or its stockholders, and subject to the
provisions of applicable corporate law, if, after the Date of Grant of an Award,
  

the outstanding shares of Common Stock increase or decrease or change into or
are exchanged for a different number or kind of security by reason of any
recapitalization, reclassification, stock split, reverse stock split,
combination of shares, exchange of shares, stock dividend, or other distribution
payable in capital stock, or

 

- 12 -



--------------------------------------------------------------------------------

   some other increase or decrease in such Common Stock occurs without the
Company’s receiving consideration, the Administrator will make a proportionate
and appropriate adjustment in the number of shares of Common Stock underlying
each Award, so that the proportionate interest of the participant immediately
following such event will, to the extent practicable, be the same as immediately
before such event. Unless the Administrator determines another method would be
appropriate, any such adjustment to an Option will not change the total price
with respect to shares of Common Stock underlying the unexercised portion of an
Option or SAR but will include a corresponding proportionate adjustment in the
Option’s or SAR’s Exercise Price.    The Administrator will make a commensurate
change to the maximum number and kind of shares provided in the STOCK SUBJECT TO
PLAN section.    In the event of a declaration of an extraordinary dividend on
the Common Stock payable in a form other than Common Stock in an amount that has
a material effect on the price of the Common Stock, the Administrator shall make
such adjustments as it, in its sole discretion, deems appropriate in the
outstanding Awards and the maximum number of shares provided in the Stock
Subject to Plan section.    Any issue by the Company of any class of preferred
stock, or securities convertible into shares of common or preferred stock of any
class, will not affect, and no adjustment by reason thereof will be made with
respect to, the number of shares of Common Stock subject to any Award or the
Exercise Price except as this ADJUSTMENTS UPON CHANGES IN CAPITAL STOCK section
specifically provides. The grant of an Award under the Plan will not affect in
any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure, or to merge or to consolidate, or to dissolve, liquidate, sell, or
transfer all or any part of its business or assets.

Substantial Corporate Change

   Upon a Substantial Corporate Change, the Plan and any forfeitable portions of
the Awards will terminate unless provision is made in writing in connection with
such transaction for the assumption or continuation of outstanding Awards, or
the substitution for such Awards of any options or grants covering the stock or
securities of a successor employer corporation, or a parent or subsidiary of
such successor, with appropriate adjustments as to the number and kind of shares
of stock and prices, in which event the Awards will continue in the manner and
under the terms so provided.

 

- 13 -



--------------------------------------------------------------------------------

   Unless the Board determines otherwise, if an Award would otherwise terminate
pursuant to the preceding sentence, the Administrator will either   

provide optionees or holders of SARs will have the right, at such time before
the consummation of the transaction causing such termination as the Board
reasonably designates, to exercise any unexercised portions of an Option or SAR,
whether or not they had previously become exercisable, or

 

for any Awards, cause the Company, or agree to allow the successor, to cancel
each Award after payment to the participant of an amount in cash, cash
equivalents, or successor equity interests substantially equal to the Fair
Market Value under the transaction (minus, for Options and SARs, the Exercise
Price for the shares covered by the Option or SAR (and for any Awards, where the
Board or the Administrator determines it is appropriate, any required tax
withholdings)).

   A Substantial Corporate Change means the consummation of:   

the dissolution or liquidation of the Company,

 

the merger, consolidation, or reorganization of the Company with one or more
corporations in which the Company is not the surviving corporation (other than a
merger, consolidation or reorganization which would result in the voting
securities of the Company outstanding immediately prior to such event continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50% of the combined voting power
of the voting securities of the surviving entity outstanding immediately after
such merger, consolidation or reorganization and with the power to elect at
least a majority of the board of directors or other governing body of such
surviving entity),

 

the sale of all or substantially all of the assets of the Company to another
corporation,

 

- 14 -



--------------------------------------------------------------------------------

  

or any transaction (including a merger or reorganization in which the Company
survives) approved by the Board that results in any person or entity (other than
any affiliate of the Company as defined in Rule 144(a)(1) under the Securities
Act) owning 100% of the combined voting power of all classes of stock of the
Company.

SUBSIDIARY EMPLOYEES    Employees of Company Subsidiaries will be entitled to
participate in the Plan, except as otherwise designated by the Board of
Directors or the Administrator.    “Eligible Subsidiary” means each of the
Company’s Subsidiaries, except as the Board otherwise specifies. “Subsidiary”
means any corporation, limited liability company, partnership or other entity
(“corporation”) (other than the Company) in an unbroken chain of corporations
beginning with the Company if, at the time an Award is granted to a participant
under the Plan, each of the corporations (other than the last corporation in the
unbroken chain) owns stock or other equity possessing 20% or more of the total
combined voting power of all classes of stock or equity in one of the other
corporations in such chain. LEGAL COMPLIANCE    The Company will not issue any
shares of Common Stock under an Award until all applicable requirements imposed
by Federal and state securities laws, rules and regulations, and other federal,
state, local and foreign laws, rules and regulations, and by any applicable
regulatory agencies or stock exchanges, have been fully met. To that end, the
Company may require the participant to take any reasonable action to comply with
such requirements before issuing such shares. No provision in the Plan or action
taken under it authorizes any action that is otherwise prohibited by Federal or
state laws, rules, or regulations, or by any applicable regulatory agencies or
stock exchanges.    To comply with the laws in other countries in which the
Company or any of its Subsidiaries operates or has Employees, the Administrator,
in its sole discretion, shall have the power and authority to modify the terms
and conditions of any Award granted to Employees outside the United States;
modify exercise procedures and other terms and procedures, to the extent such
actions may be necessary or advisable; and take any action, before or after an
Award is made, that it deems advisable to obtain approval or comply with any
applicable government regulatory exemptions or approvals. Although in
establishing such sub-plans, terms or procedures, the Company may endeavor to
(i) qualify an Award for favorable foreign tax treatment or (ii) avoid adverse
tax treatment, the Company makes no representation to that effect and
expressly disavows any covenant to maintain favorable or avoid unfavorable tax
treatment. The Company shall be unconstrained in its corporate activities
without regard to the potential negative tax impact on holders of Awards under
the Plan.

 

- 15 -



--------------------------------------------------------------------------------

   The Plan is intended to conform to the extent necessary with all provisions
of the Securities Act of 1933 (“Securities Act”) and the Securities Exchange Act
of 1934 (“Exchange Act”) and all regulations and rules the Securities and
Exchange Commission issues under those laws. Notwithstanding anything in the
Plan to the contrary, the Administrator must administer the Plan, and Awards may
be granted and exercised, only in a way that conforms to such laws, rules, and
regulations. To the extent permitted by applicable law, the Plan and any Awards
will be deemed amended to the extent necessary to conform to such laws, rules,
and regulations. PURCHASE FOR INVESTMENT AND OTHER RESTRICTIONS    Unless a
registration statement under the Securities Act covers the shares of Common
Stock a participant receives under an Award, the Administrator may require, at
the time of such grant and/or exercise and/or lapse of restrictions, that the
participant agree in writing to acquire such shares for investment and not for
public resale or distribution, unless and until the shares subject to the Award
are registered under the Securities Act. Unless the shares are registered under
the Securities Act, the participant must acknowledge:   

that the shares received under the Award are not so registered,

  

that the participant may not sell or otherwise transfer the shares unless the
shares have been registered under the Securities Act in connection with the sale
or transfer thereof, or

  

counsel satisfactory to the Company has issued an opinion satisfactory to the
Company that the sale or other transfer of such shares is exempt from
registration under the Securities Act, and

  

such sale or transfer complies with all other applicable laws, rules, and
regulations, including all applicable Federal and state securities laws, rules,
and regulations.

   Additionally, the Common Stock, when issued under an Award, will be subject
to any other transfer restrictions, rights of first refusal, and rights of
repurchase set forth in or incorporated by reference into other applicable
documents, including the Company’s articles or certificate of incorporation,
by-laws, or generally applicable stockholders’ agreements.

 

- 16 -



--------------------------------------------------------------------------------

   The Administrator may, in its sole discretion, take whatever additional
actions it deems appropriate to comply with such restrictions and applicable
laws, including placing legends on certificates and issuing stop-transfer orders
to transfer agents and registrars. TAX WITHHOLDING    The participant must
satisfy all applicable Federal, state, and local income and employment tax
withholding requirements before the Company will deliver stock certificates or
otherwise recognize ownership or nonforfeitability under an Award. The Company
may decide to satisfy the withholding obligations through additional withholding
on salary or wages. If the Company does not or cannot withhold from other
compensation, the participant must pay the Company, with a cashier’s check or
certified check, the full amounts required for withholding. Payment of
withholding obligations is due at the same time as is payment of the Exercise
Price or lapse of restrictions, as applicable. The Administrator may instead
satisfy the withholding obligations (i) by retaining shares of Common Stock from
the Option exercise or release of the Award, (ii) by selling or arranging for
the sale of shares of Common Stock that the participant acquires at the Option
exercise or release of the Award, (iii) by allowing the participant to tender
previously owned shares of Common Stock, (iv) by allowing participant to attest
to his ownership of shares (with the distribution of net shares), or (v) by
allowing the participant to have a broker tender to the Company cash equal to
the withholding taxes, subject, in each case, to a withholding of no more than
the minimum applicable tax withholding rate. TRANSFERS, ASSIGNMENTS OR PLEDGES
   Unless the Administrator otherwise approves in advance in writing or as set
forth below, an Award may not be assigned, pledged, or otherwise transferred in
any way, whether by operation of law or otherwise or through any legal or
equitable proceedings (including bankruptcy), by the participant to any person,
except by will or by operation of applicable laws of descent and distribution.
If necessary to comply with Rule 16b-3 under the Exchange Act, the participant
may not transfer or pledge shares of Common Stock acquired under an Award until
at least six months have elapsed from (but excluding) the Date of Grant, unless
the Administrator approves otherwise in advance in writing. The Administrator
may, in its discretion, expressly provide that a participant may transfer his
Award, without receiving consideration, to (i) members of the optionee’s
immediate family (children, grandchildren, or spouse), (ii) trusts for the
benefit of such family members, or (iii) partnerships whose only partners are
such family members.

 

- 17 -



--------------------------------------------------------------------------------

AMENDMENT OR TERMINATION OF PLAN AND OPTIONS    The Board may amend, suspend, or
terminate the Plan at any time, without the consent of the participants or their
beneficiaries; provided, however, that no amendment will deprive any participant
or beneficiary of any previously declared Award. Except as required by law or by
the “Substantial Corporate Change”section, the Administrator may not, without
the participant’s or beneficiary’s consent, modify the terms and conditions of
an Award so as to materially adversely affect the participant. No amendment,
suspension, or termination of the Plan will, without the participant’s or
beneficiary’s consent, terminate or materially adversely affect any right or
obligations under any outstanding Awards. Notwithstanding the foregoing to the
contrary, the Board reserves the right, to the extent it deems necessary or
advisable in its sole discretion, to unilaterally modify the Plan and any Awards
made thereunder to ensure all Awards, Award Certificates and Award agreements
provided to participants who are U.S. taxpayers are made in such a manner that
either qualifies for exemption from or complies with Code Section 409A
including, but not limited to, the ability to increase the exercise or purchase
price of an Award (without the consent of the participant) to the Fair Market
Value on the date the Award was granted; provided, however that the Company
makes no representations that the Plan or any Awards will be exempt from or
comply with Code Section 409A and makes no undertaking to preclude Code Section
409A from applying to the Plan or any Award made thereunder. PRIVILEGES OF STOCK
OWNERSHIP    No participant and no beneficiary or other person claiming under or
through such participant will have any right, title, or interest in or to any
shares of Common Stock allocated or reserved under the Plan or subject to any
Award except as to such shares of Common Stock, if any, that have been issued to
such participant. EFFECT ON OUTSTANDING OPTIONS    All options outstanding under
the 1987 Stock Option Plan will remain subject to the terms of such plan;
provided, however, that limitations imposed on such options by Rule 16b-3 will
continue to apply only to the extent Rule 16b-3 so requires. EFFECT ON OTHER
PLANS    Whether receiving or exercising an Award causes the participant to
accrue or receive additional benefits under any pension or other plan is
governed solely by the terms of such other plan.

 

- 18 -



--------------------------------------------------------------------------------

LIMITATIONS ON LIABILITY    Notwithstanding any other provisions of the Plan, no
individual acting as a director, employee, or agent of the Company shall be
liable to any participant, former participant, spouse, beneficiary, or any other
person for any claim, loss, liability, or expense incurred in connection with
the Plan, nor shall such individual be personally liable because of any contract
or other instrument he executes in such other capacity. The Company will
indemnify and hold harmless each director, employee, or agent of the Company to
whom any duty or power relating to the administration or interpretation of the
Plan has been or will be delegated, against any cost or expense (including
attorneys’ fees) or liability (including any sum paid in settlement of a claim
with the Board’s approval) arising out of any act or omission to act concerning
this Plan unless arising out of such person’s own fraud or bad faith. NO
EMPLOYMENT CONTRACT    Nothing contained in this Plan constitutes an employment
contract between the Company and the participants. The Plan does not give the
participants any right to be retained in the Company’s employ, nor does it
enlarge or diminish the Company’s right to terminate the participant’s
employment. APPLICABLE LAW    The laws of the State of Delaware (other than its
choice of law provisions) govern this Plan and its interpretation. DURATION OF
PLAN    The Administrator may not grant Awards after May 15, 2007. The Plan will
then continue to govern unexercised and unexpired Awards. CODE SECTION 409A
REQUIREMENTS    Notwithstanding anything to the contrary in this Plan or any
Award agreement, these provisions shall apply to any payments and benefits
otherwise payable to or provided to a participant under this Plan and any Award.
For purposes of Code Section 409A, each “payment” (as defined by Code Section
409A) made under this Plan or an Award shall be considered a “separate payment.”
In addition, for purposes of Code Section 409A, payments shall be deemed exempt
from the definition of deferred compensation under Code Section 409A to the
fullest extent possible under (i) the “short-term deferral” exemption of
Treasury Regulation § 1.409A-1(b)(4), and (ii) (with respect to amounts paid as
separation pay no later than the second calendar year following the calendar
year containing the participant’s “separation from service” (as defined for
purposes of Code Section 409A)) the “two years/two-times” separation pay
exemption of Treasury Regulation § 1.409A-1(b)(9)(iii), which are hereby
incorporated by reference.

 

- 19 -



--------------------------------------------------------------------------------

   If the participant is a “specified employee” as defined in Code Section 409A
(and as applied according to procedures of the Company and its affiliates) as of
his separation from service, to the extent any payment under this Plan or an
Award constitutes deferred compensation (after taking into account any
applicable exemptions from Code Section 409A), and to the extent required by
Code Section 409A, no payments due under this Plan or an Award may be made until
the earlier of: (i) the first day of the seventh month following the
participant’s separation from service, or (ii) the participant’s date of death;
provided, however, that any payments delayed during this six-month period shall
be paid in the aggregate in a lump sum, without interest, on the first day of
the seventh month following the participant’s separation from service. If this
Plan or any Award fails to meet the requirements of Code Section 409A, neither
the Company nor any of its affiliates shall have any liability for any tax,
penalty or interest imposed on the participant by Code Section 409A, and the
participant shall have no recourse against the Company or any of its affiliates
for payment of any such tax, penalty or interest imposed by Code Section 409A.

 

- 20 -